         Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 1 of 29
                                                                                   19-mj-6582-MPK
                                                                                   19-mj-6583-MPK
                                                                                   19-mj-6584-MPK

                  AFFIDAVIT OF SPECIAL AGENT TYLER J. SACKETT

        I, Tyler J. Sackett, Special Agent with the Federal Bureau of Investigations (“FBI”),

being duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.      I am a Special Agent employed by the FBI. I have been a Special Agent with the

FBI since September 2018. I am currently assigned to the Boston Field Office, Lowell Resident

Agency. I am assigned to work criminal matters to include investigations focused on transnational

organized crime, threats to life, violent gangs, drug trafficking, and violent crimes against children.

Prior to my current assignment I attended the FBI Academy in Quantico, Virginia for

approximately six months where I received extensive training in the area of federal criminal and

constitutional law, investigative methods, and evidence collection. I am a graduate of the United

States Naval Academy where I received my bachelors of science in Political Science, American

Politics and Law. Prior to my current employment, I was an Infantry Officer in the United States

Marine Corps.

        2.      As an FBI Special Agent, I am authorized to investigate violations of the laws of

the United States, including violations of federal narcotics laws in Title 21 of the United States

Code. During my law enforcement career, I have received specialized training regarding the

activities of narcotics traffickers, including the methods used to package, store, and distribute

narcotics, and the methods used by narcotics traffickers to conceal and launder the proceeds of

their narcotics trafficking activities.

        3.      I am familiar with the manner and means commonly employed by drug traffickers,

including those employed to avoid detection by law enforcement. I am also familiar with the

terminology and slang commonly employed by drug traffickers. In my training and experience, I
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 2 of 29



have observed and examined cocaine, cocaine base (“crack”), heroin, fentanyl, oxycodone, and

other controlled substances. I am aware of the prices commonly charged on the street for these

substances, the method of packaging, and the street terms used in their trade.

       4.      I have participated in various aspects of drug-related investigations.        I have

participated in controlled purchases of controlled substances utilizing confidential sources and

undercover law enforcement agents and officers. I have prepared affidavits for federal court– in

support of applications for criminal complaints, search warrants, and tracking warrants. I have

also conducted and coordinated electronic and physical surveillance of individuals involved in the

illegal distribution of controlled substances.

       5.      Based on my training and experience, I am familiar with the methods of operation

employed by drug traffickers operating at the local, statewide, national and international levels,

including those involving the distribution, storage, and transportation of controlled substances and

the collection of money that constitutes the proceeds of drug-trafficking activities. Specifically, I

am familiar with the manner in which drug traffickers use vehicles, common carriers, mail and

private delivery services, and a variety of other means to transport and distribute narcotics and the

proceeds of narcotics trafficking. I am familiar with the manner in which drug traffickers often

store drugs and drug proceeds in storage sites commonly referred to as “stash houses.” I also am

familiar with the manner in which drug traffickers use telephones, coded or slang-filled

conversations, text messages, pager messages, and other means to facilitate their illegal activities

and prevent detention.

                                   PURPOSE OF AFFIDAVIT

       6.      I am submitting this affidavit in support of:

               a.        An application for the issuance of a search warrant authorizing the search
                         of 36 Oakland Avenue, Apartment 16, Methuen, Massachusetts 01844

                                                  2
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 3 of 29



                       (“Target Location #1”). A complete description of the property to be
                       searched is set forth in Attachment A, which is attached hereto and
                       incorporated herein.

               b.      An application for the issuance of a search warrant authorizing the search
                       of 367 Hildreth Street, Apartment 22, Lowell, Massachusetts 01850
                       (“Target Location #2”). A complete description of the property to be
                       searched is set forth in Attachment B, which is attached hereto and
                       incorporated herein.

               c.      A criminal complaint charging Steven PEREZ, a/k/a “Stick,” and Anthony
                       HOLLOWAY, a/k/a “Tony,” with conspiracy to distribute and possess with
                       intent to distribute fentanyl, in violation of 21 U.S.C. §§ 846 and 841(a)(1).

       7.      As explained more fully below, between September 5, 2019 and October 10, 2019,

a FBI confidential informant (“CI”) purchased suspected crack cocaine and fentanyl from or at the

direction of PEREZ and HOLLOWAY. I believe PEREZ is using Target Location #1 to facilitate

his drug trafficking and I believe PEREZ resides at Target Location #2 as well as using it to

facilitate his drug trafficking with HOLLOWAY. I have previously sought and obtained search

warrants for the precise location information for the telephone utilized by PEREZ. See 19-mj-

6568-MPK and 19-mj-6501-MPK.

       8.      As a result, I submit that there is probable cause to believe that the Target Locations

to be searched contain records and other evidence of the following offenses: (a) possession with

intent to distribute and/or distribution of controlled substances, in violation of 21 U.S.C.

§ 841(a)(1); (b) use of a communications facility in the commission of controlled substances

trafficking offenses, in violation of 21 U.S.C. § 843(b); and (c) conspiracy to possess with intent

to distribute and to distribute controlled substances, in violation of 21 U.S.C. § 846 (collectively,

the “Target Offenses”). More specifically, as will be discussed below, I submit that there is

probable cause to believe that evidence of the Target Offenses, as set forth in Attachment C will

be located at the Target Locations to be searched, as described in Attachments A and B. I further



                                                 3
          Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 4 of 29



believe there is probable cause to believe that PEREZ and HOLLOWAY have conspired to

distribute fentanyl, in violation of 21 U.S.C. § 846 and 841(a)(1).

         9.       I have personally participated in this investigation since September 2019. I am

familiar with the facts and circumstances of this investigation based upon: (a) my personal

knowledge and involvement in this investigation; (b) my review of records related to this

investigation; (c) information provided to me orally and in writing by other law enforcement

agents; and (d) my experience and training as a criminal investigator.

         10.      Because this affidavit is submitted for the limited purpose of establishing probable

cause that evidence of criminal activity involving the Target Offenses is located at the Target

Locations and that PEREZ and HOLLOWAY conspired to distribute and possess with intent to

distribute controlled substances, I have not included each and every fact known to me or other law

enforcement officers involved in this investigation. Rather, I have included only those facts that I

believe are sufficient to establish probable cause for the issuance of the requested search warrants

and criminal complaint. All times herein are approximate.

                             BACKGROUND OF THE INVESTIGATION

         11.      Since August 2019, the FBI, Lowell Resident Agency (“RA”) and Methuen Police

Department have been investigating PEREZ and his distribution of controlled substances in the

Methuen, Lawrence, Dracut and Lowell areas of Massachusetts, known as the Merrimack Valley

Region of Massachusetts. On August 14, 2019, an FBI CI 1 provided information that a person



1 The CI has a history of assault and battery, receiving stolen property, and drug arrests and convictions. The CI has
no current or pending charges. The CI was cooperating with law enforcement for monetary compensation. Around
October 17, 2019, the FBI terminated its relationship with the CI after agents observed the CI’s vehicle in the area of
36 Oakland Avenue on October 16, 2019 without express permission or at the direction of investigators. When
confronted, the CI reported that the CI had purchased one prescription pill from an individual known only by his
street name. No further illegal activity was observed. Agents have corroborated information received from the CI as
detailed below, all controlled purchases were audio and video recorded, and I believe that the information received
from the CI is reliable.

                                                          4
         Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 5 of 29



known as “Stick” was dealing drugs in Methuen. Based on the information provided by the CI,

officers’ surveillance described below, consensual audio and video recordings made by the CI, law

enforcement databases, and prior law enforcement encounters, investigators identified “Stick” as

PEREZ.

       12.     Between September 5, 2019, and October 10, 2019, the FBI CI conducted six

controlled purchases of narcotics from PEREZ and HOLLOWAY. Prior to each controlled

purchase, the CI called PEREZ and ordered varying quantities of heroin and/or fentanyl. Not all

of the phone calls setting up the controlled purchases were recorded or monitored. All of the

personal meetings during the controlled purchases were audio and/or video recorded and

monitored by investigators. After each of the phone calls setting up the controlled purchases,

PEREZ and/or HOLLOWAY met with the CI to deliver the drugs that had been ordered. Prior to

and immediately following each controlled purchase, investigators searched the CI and the CI’s

vehicle for contraband with negative results. Investigators also conducted contemporaneous

physical surveillance of the meetings to the extent possible.

                                      PROBABLE CAUSE

       September 5, 2019: Controlled purchase of suspected fentanyl from PEREZ inside

                                        Target Location #1

       13.     On September 5, 2019, under the supervision and direction of the FBI, the CI

conducted a controlled purchase of $50 worth of crack cocaine and $50 worth of suspected

heroin/fentanyl from PEREZ. Prior to meeting with agents, the CI placed an order for $50 worth

of crack cocaine and $50 worth of heroin/fentanyl with PEREZ. Agents then provided the CI with

$100 in official agency funds. In the presence of agents, the CI called PEREZ, who told the CI to




                                                 5
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 6 of 29



meet behind the Sunoco Gas Station on Broadway in Lawrence. At 5:57 p.m., investigators

followed the CI to the area of the Sunoco Gas Station on Broadway in Lawrence.

       14.     At 6:05 p.m., surveillance officers observed an adult male wearing a black shirt

and black pants approach the passenger side door of the CI's vehicle and open the door. The CI

knew this individual only as “Jay.” Inside the vehicle, the CI exchanged $50 for three bags of

suspected crack cocaine. Jay told the CI that he did not have the “brown,” a common street term

for heroin/fentanyl, but that “Stick” had the “brown.” Shortly thereafter, Jay departed the CI’s

vehicle. At 6:06 p.m., the CI departed the Sunoco Gas Station and drove to the predetermined

meeting location followed by surveillance officers. There, the CI provided agents three small

plastic bags containing crack cocaine.

       15.     The CI then called PEREZ to ask PEREZ about the “brown.” PEREZ told the CI

to go to Target Location #1 to get it. At 6:32 p.m., the CI drove to the area of Target Location

#1. At 6:38 p.m., the CI entered Target Location #1. Inside, the CI exchanged $50 for a bag of

suspected fentanyl from PEREZ. At 6:45 p.m., the CI exited Target Location #1 and proceeded

directly to the predetermined meeting location where the CI provided agents one small plastic bag

containing a brown substance. The DEA Laboratory has tested the crack and confirmed it contains

cocaine base; the suspected fentanyl is pending lab analysis but was field tested using a

TRUNARC system and tested positive for fentanyl compound or methamphetamine.

             September 11, 2019: Controlled purchase of suspected fentanyl from PEREZ and

                          HOLLOWAY in the vicinity of Target Location #2

       16.     On September 11, 2019, the CI conducted a controlled purchase of one “finger”

(meaning 10 grams) of heroin/fentanyl from HOLLOWAY, at the direction of PEREZ. Before

meeting agents, the CI called PEREZ and was directed to call back in one hour to set up a meeting



                                               6
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 7 of 29



location. Agents then provided the CI with $250 in official agency funds. In the presence of agents,

the CI called PEREZ and PEREZ directed the CI to meet at 301 Pleasant Street, Dracut,

Massachusetts, a Hannaford Supermarket which is a five to ten minute walk to Target Location

#2. At 5:54 p.m., the CI drove to the Hannaford Supermarket.

       17.     At 6:23 p.m., the CI called PEREZ and PEREZ advised the CI that someone named

Tony would meet the CI, and provided a description of Tony. Upon reviewing video of the

controlled purchase, investigators identified Tony as Anthony HOLLOWAY through prior law

enforcement encounters and photographs of HOLLOWAY from law enforcement databases.

PEREZ described what HOLLOWAY was wearing to the CI and stayed on the phone with the CI

until HOLLOWAY arrived to the CI’s vehicle. At 6:24 p.m., surveillance officers observed

HOLLOWAY approach the passenger side door of the CI's vehicle, open the door, and enter the

CI’s vehicle. The CI paid HOLLOWAY $250 and HOLLOWAY provided the CI a cylinder of

brown powdery substance. The CI then drove to the back of the Hannaford Supermarket where

HOLLOWAY exited the vehicle. Shortly thereafter, surveillance officers observed HOLLOWAY

walking on Hildreth Street in Lowell away from Hannaford in the direction of Target Location

#2. At 6:25 p.m., the CI departed and drove to the predetermined meeting location, where the CI

provided agents with the suspected drugs. Agents then field tested using a TRUNARC system and

the brown substance tested positive for fentanyl compound or methamphetamine; lab analysis is

pending.

September 18, 2019: Controlled purchase of suspected fentanyl from PEREZ and HOLLOWAY

                             and surveillance of Target Location #2

       18.     On September 18, 2019, the CI conducted a controlled purchase of one “finger”

(meaning 10 grams) of heroin/fentanyl from HOLLOWAY at the direction of PEREZ. Prior to



                                                 7
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 8 of 29



meeting agents, the CI called PEREZ who said to call again to coordinate a meeting location.

Agents provided the CI with $250 in official agency funds. In the presence of agents, the CI sent

a text message to PEREZ and was provided with the location 301 Pleasant Street in Dracut, the

Hannaford Supermarket. At 6:09 p.m., the CI drove to the Hannaford Supermarket. At 6:19 p.m.,

the CI sent a text message to PEREZ stating that the CI was five minutes away. At 6:20 p.m., the

CI called PEREZ and confirmed the meeting location. At 6:22 p.m., surveillance officers observed

HOLLOWAY exit the building of Target Location #2.

       19.     At 6:22 p.m., the CI arrived at the Hannaford Supermarket. At 6:25 p.m.,

surveillance officers observed HOLLOWAY walk across the Hannaford parking lot. At 6:27 p.m.,

HOLLOWAY entered the CI’s vehicle. The CI paid HOLLOWAY $250 and received a cylinder

of brown powdery substance. HOLLOWAY requested that the CI provide HOLLOWAY with a

“bump,” meaning a small dose of the heroin/fentanyl he just provided. The CI provided a small

dose of the heroin/fentanyl to HOLLOWAY. (When the CI later met with agents, agents

admonished the CI for this conduct and instructed the CI that it was not permissible.). The CI then

drove HOLLOWAY to a liquor store across from the Hannaford Supermarket where

HOLLOWAY exited the vehicle. Shortly thereafter, surveillance officers observed HOLLOWAY

exit the liquor store and walk on Hildreth Street towards the area of Target Location #2. At 6:30

p.m., the CI drove to the predetermined meeting location, where the CI provided agents with the

suspected drugs. The drugs were field tested using a TRUNARC system and the brown substance

tested positive for fentanyl compound or methamphetamine; lab analysis is pending

September 25, 2019: Controlled purchase of suspected fentanyl from PEREZ and surveillance of

                                       Target Location #1




                                                8
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 9 of 29



       20.     On September 25, 2019, the CI conducted a controlled purchase of one “finger”

(10 grams) of heroin/fentanyl from PEREZ. At 5:58 p.m., the CI called PEREZ and was directed

to go to Target Location #1 for the previously arranged fentanyl deal. Agents then provided the CI

with $250 and at 6:18 p.m., the CI drove to the area of Target Location #1. At 6:22 p.m.,

surveillance officers observed the CI arrive and enter the building of Target Location #1. Inside,

the CI paid PEREZ $250 and PEREZ gave the CI one clear plastic bag containing a brown

substance.

       21.     At 6:26 p.m., surveillance officers observed the CI exit the building of Target

Location #1, return to the CI’s vehicle, and drive to the predetermined meeting location, where

the CI provided agents one small clear plastic bag containing a brown substance. The drugs field

tested positive for fentanyl compound or methamphetamine; lab analysis is pending.

       22.     Investigators maintained surveillance of the building of Target Location #1, and

at 6:29 p.m., they observed PEREZ exit with a black bag and enter a grey Acura sedan (bearing

New Hampshire registration 4587453, a vehicle investigators knew to be used by PEREZ) and

depart. At 6:37 p.m., PEREZ arrived at O&M Towing at 354 Water Street in Lawrence. Two

individuals approached the vehicle and subsequently PEREZ departed O&M Towing. Shortly

thereafter, surveillance was discontinued due to PEREZ utilizing what appeared to be counter-

surveillance and law enforcement detection techniques such as taking illogical routes, making

frequent stops, and circling the block.

              October 3, 2019: Controlled purchase of suspected fentanyl from PEREZ and

                                   surveillance of Target Location #1

       23.     On October 3, 2019, the CI conducted a controlled purchase of one “finger” (10

grams) of heroin/fentanyl from PEREZ. Before meeting agents, the CI called PEREZ and PEREZ



                                                9
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 10 of 29



told the CI he was at a barbershop and told the CI to call back later when PEREZ would be at

Target Location #1 for the transaction. Agents provided the CI with $250 in official agency funds.

At 5:33 p.m., the CI attempted to contact PEREZ. However, PEREZ did not pick up the phone.

At 5:57 p.m., the CI called an associate of PEREZ, known only as Jay, to tell Jay to have PEREZ

call the CI. Jay told the CI that PEREZ was around, meaning in the area of Target Location #1.

At 6:28 p.m., the CI drove to the area of Target Location #1. At 6:35 p.m., the CI entered Target

Location #1 and observed three other males (including Francis Covey), one of whom asked the CI

to go to a different room so that they could mix the drugs. Shortly thereafter, the CI saw PEREZ

arrive with two unidentified Hispanic males. PEREZ and the CI then went into the bathroom where

the CI provided PEREZ with the $250 and PEREZ gave the CI one plastic bag containing a brown

powdery substance. Prior to the CI departing, HOLLOWAY arrived at Target Location #1.

       24.     At 7:08 p.m., the CI departed, drove to a pre-determined location, and provided

agents the suspected drugs, which were field tested and the results were inconclusive; lab results

are pending.

 October 10, 2019: Controlled purchase of suspected fentanyl from PEREZ and surveillance of

                                      Target Location #1

       25.     On October 10, 2019, the CI conducted a controlled purchase of one “finger” (10

grams) of heroin/fentanyl from PEREZ. At 7:22 p.m., the CI placed an unrecorded call to PEREZ

and ordered $250 worth of fentanyl. PEREZ told the CI to wait and PEREZ would call the CI

when he was there. At 7:43 p.m., PEREZ called and advised the CI to go to Target Location #1.

Investigators provided the CI with $250 the CI drove to the area of Target Location #1. At 7:50

p.m., the CI went into Target Location #1 where the CI provided PEREZ $250 and PEREZ gave

the CI one clear plastic bag containing a brown powdery substance.



                                               10
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 11 of 29



       26.     At 7:53 p.m., the CI departed and drove to the predetermined meeting location and

provided agents one plastic bag containing a brown powdery substance. The drugs field tested

positive for fentanyl compound or methamphetamine; lab analysis is pending.

                              Identification of Target Location #1

       27.     Target Location #1 is an elderly apartment complex run by the Methuen Housing

Authority. Francis Covey is the current resident of this apartment. Covey has allowed PEREZ to

deal narcotics out of this residence. On September 25, 2019 investigators met with authorities

from the Methuen Housing Authority and received consent to install a pole camera on their

property to observe Target Location #1. The CI conducted four controlled drug purchases at

Target Location #1. On October 21, 2019, investigators sought and obtained a search warrant to

obtain the precise location information of PEREZ’s telephone. This was the same telephone that

the CI used to communicate with PEREZ and coordinate the controlled purchases. During the 30

days authorized by the search warrant, PEREZ’s telephone was frequently in the area of Target

Location #1. On November 20, 2019, agents sought and obtained a second search warrant for an

additional 30 days of precise location information for PEREZ’s telephone. Since the issuance of

that warrant, the telephone was frequently located at Target Location #1. PEREZ has been

observed at Target Location #1 during the same time periods that the precise location

information for PEREZ’s phone identified the phone at Target Location #1. In conjunction with

the precise phone location data, the pole camera and physical surveillance has consistently

revealed PEREZ and HOLLOWAY at Target Location #1. During multiple occasions while

PEREZ and HOLLOWAY were at Target Location #1, and investigators observed (physically or

via the pole camera) HOLLOWAY making frequent trips out of the building of Target Location

#1 only to return a few minutes later. They also observed HOLLOWAY coming and going when



                                               11
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 12 of 29



PEREZ was not at Target Location #1. Also, investigators observed numerous people who are

not residents of the apartment complex frequently coming and going from the building of Target

Location #1 while PEREZ and/or HOLLOWAY were present. Based upon my training and

experience, this pattern of behavior is consistent with drug distribution occurring at Target

Location #1. Based upon the information above and above-mentioned observations of

HOLLOWAY and PEREZ at Target Location #1, and the Acura sedan known to be used by

PEREZ and HOLLOWAY seen at Target Location #1, I believe that PEREZ and HOLLOWAY

continue to use Target Location #1 as a place to commit the Target Offenses.

                    Identification of PEREZ’s residence (Target Location #2)

       28.     Two of the controlled purchases occurred in the vicinity of Target Location #2.

During the first purchase in the vicinity of Target Location #2, PEREZ was on the telephone with

the FBI CI and described HOLLOWAY and his clothing to the CI. Immediately following the

controlled purchase, investigators observed HOLLOWAY walking from the buy location on

Hildreth Street towards Target Location #2. On the second controlled purchase in the vicinity of

Target Location #2, investigators observed HOLLOWAY exit the building of Target Location #2

directly before the controlled purchase and return to the direction of Target Location #2 following

the controlled purchase. On October 21, 2019, investigators sought and obtained a search warrant

to obtain the precise location information of PEREZ’s telephone. This was the same telephone that

the CI used to communicate with PEREZ and coordinate the controlled purchases. During the 30

days authorized by the search warrant, PEREZ’s telephone was consistently in the area of Target

Location #2 during the evening and overnight hours. On November 20, 2019, agents sought and

obtained a second search warrant for an additional 30 days of precise location information for

PEREZ’s telephone. Since the issuance of that warrant, the telephone has again consistently been



                                                12
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 13 of 29



at Target Location #2 during the evening and overnight hours. According to a law enforcement

database and Registry of Motor Vehicle records, PEREZ had a listed address of 22 Maple Street,

Lawrence, Massachusetts from 2008 until January 2019. Also according to law enforcement

databases and Registry of Motor Vehicle records, PEREZ’s brother Anthony Perez (“A. Perez”)

also had the previous address of 22 Maple Street, Lawrence, Massachusetts from 2008 until

December 2019. Both PEREZ and A. Perez still have 22 Maple Street as their listed address with

the RMV, and I believe that is not their most current address. Multiple law enforcement databases

list Target Location #2 as a current address for A. Perez since March 2019. Based upon the

information above, the observations of HOLLOWAY leaving the building of Target Location #2,

the Acura sedan known to be used by PEREZ and HOLLOWAY seen at Target Location #2,

PEREZ’s prior shared residence with A. Perez, I believe that PEREZ now resides at Target

Location #2 and that PEREZ and HOLLOWAY use Target Location #2 as a place to facilitate the

Target Offenses.

                Drug Traffickers’ Use of Residences and Cell Phones Generally

       29.      Based upon my experience and the experience of other law enforcement officers

who have participated in the execution of numerous search warrants at the residences of drug-

traffickers, I am aware that the following kinds of drug-related evidence have typically been

recovered during searches of drug-traffickers’ residences and locations of operation:

             a. Controlled substances.

             b. Paraphernalia for packaging, processing, diluting, weighing, and distributing
                controlled substances, including but not limited to, plastic bags, heat-sealing
                devices, scales, funnels, sifters, grinders, glass panes, mirrors, razor blades, and
                substances used to “cut” or dilute illegal narcotics.

             c. Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
                storage, or distribution of controlled substances. Such documents include, but are
                not limited to, prescriptions; ledgers; text or email messages from or to suppliers,

                                                 13
Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 14 of 29



     customers or associates pertaining to the transportation, ordering, sale, and
     distribution of controlled substances or the disposition of proceeds; bank records;
     money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
     of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
     properties and/or storage units.

  d. Personal books and papers reflecting names, addresses, telephone numbers, and
     other contact or identification data relating to the identity and contact information
     for co-conspirators, drug suppliers, and drug customers. Such documents include,
     but are not limited to, telephone address books; planners; notes; ledgers; and
     telephone bills.

  e. Cash, currency, and currency counting machines, and records relating to controlled
     substances income and financial transactions relating to obtaining, transferring,
     laundering, concealing, or expending money or other items of value made or
     derived from trafficking in controlled substances. Such items include, but are not
     limited to, jewelry; precious metals such as gold and silver; precious gems such as
     diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
     and bank records.

  f. Documents or tangible evidence reflecting dominion, ownership, and/or control
     over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
     other financial and/or monetary assets, instruments or interests, and over any
     tangible assets such as motor vehicles, real property, and commercial storage
     facilities.

  g. Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
     other documents pertaining to such shipments.

  h. Items of personal property that tend to identify the person(s) in residence,
     occupancy, control, or ownership of the subject premises. Such identification
     evidence is typical of the articles people commonly maintain in their residences,
     such as canceled mail, deeds, leases, rental agreements, photographs, personal
     telephone books, diaries, utility and telephone bills, bank statements, credit card
     receipts, identification documents, and keys.

  i. Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.

  j. Cellular telephones, and evidence that tends to identify the person having dominion
     and control over the cellular telephone, such as electronic address books or contact
     lists on the phone, call logs, saved text messages, saved usernames and passwords
     and documents.




                                        14
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 15 of 29



       30.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am aware that it is generally a common practice

for drug traffickers to maintain in their residences records relating to their drug trafficking

activities. Because drug traffickers in many instances will “front” (that is, sell on consignment)

controlled substances to their clients, or alternatively, will be “fronted” controlled substances from

their suppliers, such record-keeping is necessary to keep track of amounts paid and owed, and such

records will also be maintained close at hand so as to readily ascertain current balances. Often

drug traffickers keep ledgers or “pay and owe” records to show balances due for drugs sold in the

past (“pay”) and for payments expected (“owe”) as to the trafficker’s suppliers and the trafficker’s

dealers. Additionally, drug traffickers must maintain telephone and address listings of clients and

suppliers and keep them immediately available in order to efficiently conduct their drug trafficking

business. I am also aware that drug traffickers often maintain such documents related to their drug

trafficking activities at their residences for an extended period of time, regardless of whether they

are physically in possession of drugs on the premises.

       31.     Even when drug dealers store their drugs outside their residences, I know that they

often will keep records relating to these offsite storage locations at their primary residence. Such

documents include rental or storage property agreements and receipts.

       32.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am aware that it is generally a common practice

for traffickers to conceal, at their residences or locations of operations, large sums of money, either

proceeds from drug sales or monies to be used to purchase controlled substances.

       33.     Furthermore, drug traffickers typically make use of wire transfers, cashier’s checks,

and money orders to pay for controlled substances. Drug traffickers also often maintain one or



                                                  15
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 16 of 29



more currency counting machines to aid in counting their drug proceeds. Many experienced drug

traffickers will often engage in money laundering to conceal the source of their drug proceeds and

will use proceeds to purchase legitimate investments or expensive jewelry and precious metals. In

other instances, drug traffickers will combine cash from their drug trafficking with cash deposits

from other legitimate business activities in an attempt to hide their illegal conduct. Evidence of

such financial transactions and records relating to income and expenditures of money and wealth

in connection with drug trafficking would also typically be maintained in residences.

       34.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am also aware that drug traffickers generally

try to hide cash and sensitive documents related to their drug trafficking and money laundering

activities in safes or other containers so that other individuals who are at their residence do not

discover these materials.

       35.     Many drug dealers receive their drugs through overnight parcels and keep mailing

labels and airbills both used and unused in their residence for future use. Additionally, such drug

traffickers often send the proceeds of their drug sales via overnight delivery, Western Union,

and/or wire to their suppliers in order to pay for a continuing supply of drugs. Such individuals

will often maintain records of these transactions for a period of time in case there is a later dispute

concerning what funds were transmitted and when.

       36.     During the course of residential searches, I and other agents have also found items

of personal property that tend to identify the person(s) in residence, occupancy, control, or

ownership of the subject premises. It is common for drug traffickers to reside in locations that

have utilities subscribed to in the names of friends, relatives, and/or significant others. This is done

in an effort to thwart law enforcement detection. Evidence of occupancy, residency, rental and/or



                                                  16
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 17 of 29



ownership of the premises is relevant to the prosecution of the Target Offenses. Such identification

evidence is typical of the articles people commonly maintain in their residences, such as cancelled

mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and

telephone bills, statements, identification documents, and keys. Furthermore, records of residency

linking a person to a particular location are durable and are reasonably likely to be maintained for

long periods of time for several reasons, such as record keeping. Many documents and records are

largely innocuous, or at least are perceived as such, while many documents and records have other

utility. For example, a person involved in the trade of illegal drug is unlikely to discard passports,

licenses, titles to motor vehicles, bank books, address books, or bills. These are necessary to prove

ownership – even if they are in the name of a proxy – and they can be helpful when attempting to

flee police.

        37.     Based on training and experience, I know that most drug dealers regularly use

cellular telephones to communicate about their drug trafficking activities with customers,

suppliers, and other coconspirators. In my training and experience, I also am aware that drug

traffickers are often aware of law enforcement’s use of electronic surveillance, and thus frequently

change cellular telephone numbers and/or use multiple cellular phones at the same time, as well as

prepaid cellular phones (where the subscriber of the phone is not required to provide personal

identifying information), in an effort to thwart law enforcement’s use of electronic surveillance.

Because cellular telephones are often a principal means of communication, drug dealers typically

keep the phones in close proximity or at their residences. Additionally, in my experience, many

drug dealers do not dispose of their cellular telephones when getting a new number, but instead

just discard them in various locations in their residences. As a result, it is common to recover not

only paper records pertaining to the use of a cellular phone by drug dealers, such as bills, call detail



                                                  17
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 18 of 29



records, statements, and other documents, but the cellular telephones themselves, from drug

dealers’ residences.

       38.     Based upon my knowledge, training and experience, I know that a cellular

telephone is a handheld wireless device used primarily for voice communication through radio

signals. These telephones send signals through networks of transmitter/receivers called “cells,”

enabling communication with other wireless telephones or traditional “land line” telephones. A

wireless telephone usually contains a “call log,” which records the telephone number, date, and

time of calls made to and from the phone. In addition to enabling voice communications, wireless

telephones now offer a broad range of capabilities. These capabilities include, but are not limited

to: storing names and phone numbers in electronic “address books;” sending, receiving, and storing

text messages and email; taking, sending, receiving, and storing still photographs and moving

video; storing and playing back audio files; storing dates, appointments, and other information on

personal calendars; and accessing and downloading information from the Internet. Wireless

telephones may also include global positioning system (“GPS”) technology for determining the

location of the device. Based on my training and experience, I know that many cellular telephones

have the capabilities described above.

       39.     Seizure of devices containing this information will provide information relating to

coconspirators and accomplices. I know, based upon my training and experience, as well as

consultation with other investigators, that individuals who sell illegal drugs typically use cellular

telephones to communicate with their suppliers, their customers, and with other coconspirators,

and that they communicate both via both voice calls and via email and/or text messaging. I also

know that persons who sell illegal drugs regularly keep records of their illegal activities. These

records can include, but are not limited to, contact list of buyers and sellers, ledgers of sales and



                                                 18
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 19 of 29



money owed by customers or to suppliers, and lists of quantities and/or specific controlled

substances preferred by or ordered by specific customers. Individuals engaged in drug trafficking

activities often take photographs of their closest confederates. Records of drug trafficking

activities can be produced and maintained on paper in a tangible form and/or by electronic means

on a cellular telephone. From my training and experience, and information provided to me by

other agents, I am aware that individuals commonly store records of the type described in

Attachment C on their cellular telephones.

       40.     Additionally, I know that many drug traffickers often use cellular telephones in

order to communicate quickly and economically with their suppliers and customers via the

internet. I am also aware that individuals frequently use cellular telephones to create and store

records of their actions by communicating with others through e-mail, electronic messages, and

updates to online social-networking websites; keeping their calendars; arranging for travel; storing

pictures; researching topics related to drug trafficking; and accessing their bank, financial,

investment, utility, and other accounts online. Additionally, many cellular phones today have a

GPS navigation device on the phone. Examination of the GPS data on a cellular phone can provide

valuable evidence as to the locations where drug traffickers meet with coconspirators, including

their sources of supply, and can aid in identifying those individuals. Additionally, review of GPS

data can aid in identifying offsite locations where drug traffickers store drugs, maintain bank

accounts, and conceal their drug proceeds.

       41.     Based upon my training and experience, and information provided to me by others

involved in the forensic examination of computers, I know that electronic data on cellular

telephones can be stored in a variety of methods, including, but not limited to, within the memory

of the cellular telephone; within volatile memory, such as RAM; or on removable media, such as



                                                19
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 20 of 29



memory cards. I also know that electronic data can often be recovered months or even years after

it has been written, downloaded, saved, deleted, or viewed locally or over the internet. This is true

because:

               a.      Electronic files that have been downloaded to a storage medium can be
                       stored for years at little or no cost. Furthermore, when users replace their
                       electronic equipment, they can easily transfer the data from their old device
                       to a new one.

               b.      Even after files have been deleted, they can be recovered months or years
                       later using forensic tools. This is so because when a person “deletes” a file
                       on a device, the data contained in the file often does not actually disappear;
                       rather, that data remains on the storage medium until it is overwritten by
                       new data, which might not occur for long periods of time. In addition, the
                       device’s operating system may also keep a record of deleted data in a
                       “swap” or “recovery” file.

               c.      Wholly apart from user-generated files, electronic storage media often
                       contains electronic evidence of how the device has been used, what it has
                       been used for, and who has used it. This evidence can take the form of
                       operating system configurations, artifacts from operating system or
                       application operation; file system data structures, and virtual memory
                       “swap” or paging files. It is technically possible to delete this information,
                       but users typically do not erase or delete this evidence because special
                       software is typically required for that task.

               d.      Similarly, files that have been viewed over the Internet are sometimes
                       automatically downloaded into a temporary Internet directory or “cache.”
                       The browser on a cellular telephone often maintains a fixed amount of hard
                       drive space devoted to these files, and the files are overwritten only as they
                       are replaced with more recently viewed Internet pages or if a user takes
                       steps to delete them.


       42.     Also from my training and experience, I know that drug dealers often possess

firearms and other dangerous weapons to protect their profits, supply of drugs, and persons from

others who might attempt to forcibly take the dealers' profits and/or supply of drugs.




                                                 20
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 21 of 29



       43.     Based on the foregoing, I believe there is probable cause to believe that evidence

of the commission of the Target Offenses, more specifically, the items set forth in Attachment C

will be found at the Target Locations described in Attachments A and B.

                                         CONCLUSION

       44.     Based upon the evidence set forth above, as well as my knowledge, training and

experience, I submit that there is probable cause to believe that at the Target Locations, as

described in Attachments A and B there exist evidence, fruits, and instrumentalities of drug

distribution activities as set forth in Attachment C. Accordingly, I respectfully request that search

warrants be issued for the search of the Target Locations described in Attachments A and B, for

the items detailed in Attachment C.

       45.     Further, based upon the evidence set forth above, as well as my training and

experience, I submit that there is probable cause to believe that beginning no later than September

5, 2019 continuing until at least on or about October 10, 2019, Steven PEREZ and Anthony

HOLLOWAY conspired to distribute and possess with intent to distribute fentanyl, in violation of

21 U.S.C. §§ 846 and 841(a)(1). Accordingly, I respectfully request that a criminal complaint

charging Steven PEREZ and Anthony HOLLOWAY with violations of 21 U.S.C. §§ 846 and

841(a)(1) be issued.




                                                 21
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 22 of 29



       46.     Disclosure of the contents of the applications, affidavit, search warrants, and

complaint could compromise and jeopardize this ongoing investigation by allowing PEREZ and/or

HOLLOWAY to flee and/or destroy evidence. For that reason, I request that the applications,

affidavit, search warrants, and complaint be sealed until further order of the Court.


                                              _____________________________
                                              TYLER SACKETT
                                              Special Agent
                                              Federal Bureau of Investigation



SIGNED and SWORN to before me this day, December 9, 2019.


                                              ________________________________
                                              HONORABLE M. PAGE KELLEY
                                              United States Magistrate Judge
                                              District of Massachusetts




                                                22
        Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 23 of 29



                                       ATTACHMENT A

      36 OAKLAND AVENUE, APARTMENT 16, METHUEN, MASSACHUSETTS

The premises at 36 Oakland Avenue, Methuen, Massachusetts is a multi-unit apartment building.

It has a brick exterior with a red front door and a white rear door. The front door has the numbers

13, 14, 15, and 16 listed above it. The location to be searched is Apartment 16 on the second floor

and is accessible through the front door or rear door of the building. A photograph of the building

is attached.




                                                23
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 24 of 29



                                       ATTACHMENT B

      367 HILDRETH STREET, APARTMENT 22, LOWELL, MASSACHUSETTS

The premises at 367 Hildreth Street, Lowell, Massachusetts is a multi-unit apartment building. It

has a brick exterior with a glass front door, glass rear door, and red side door. The number is 367

affixed to the building outside both the front and rear doors with a sign that says Building F, 367,

units 11-36. The location to be searched is Apartment 22 of the building. A photograph of the

building is attached.




                                                24
Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 25 of 29




                               25
Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 26 of 29




                               26
       Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 27 of 29



                                      ATTACHMENT C

                                       (Items to be seized)

All records, from January 1, 2019 to present, in whatever form, and tangible objects that
constitute evidence, fruits, or instrumentalities of violations of 21 U.S.C. § 841(a)(1)
(distribution and possession with intent to distribute controlled substances); 21 U.S.C. § 843(b)
(use of a communication facility during or in relation to a controlled substances trafficking
offense); and 21 U.S.C. § 846 (conspiracy to distribute and possess with intent to distribute
controlled substances) (collectively, the “Target Offenses”):

       1.      Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
               storage, or distribution of controlled substances. Such documents include, but are
               not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
               customers or associates pertaining to the transportation, ordering, sale, and
               distribution of controlled substances or the disposition of proceeds; bank records;
               money orders; wire transfers; cashier’s checks; checkbooks; passbooks;
               certificates of deposit; vehicle rental receipts; credit card receipts; and receipts
               reflecting rental properties and/or storage units.

       2.      Personal books and papers reflecting names, addresses, telephone numbers, and
               other contact or identification data relating to the identity and contact information
               for co-conspirators, drug suppliers, and drug customers. Such documents include,
               but are not limited to, telephone address books; planners; notes; ledgers; and
               telephone bills.

       3.      Cash, currency, and currency counting machines, and records relating to
               controlled substances income and financial transactions relating to obtaining,
               transferring, laundering, concealing, or expending money or other items of value
               made or derived from trafficking in controlled substances. Such items include,
               but are not limited to, jewelry; precious metals such as gold and silver; precious
               gems such as diamonds; titles; deeds; monetary notes; registrations; purchase or
               sales invoices; and bank records.

       4.      Documents or tangible evidence reflecting dominion, ownership, and/or control
               over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
               other financial and/or monetary assets, instruments or interests, and over any
               tangible assets such as motor vehicles, real property, and commercial storage
               facilities.

       5.      Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
               other documents pertaining to such shipments.

       6.      Items of personal property that tend to identify the person(s) in residence,
               occupancy, control, or ownership of the subject premises. Such identification
               evidence is typical of the articles people commonly maintain in their residences,
               such as canceled mail, deeds, leases, rental agreements, photographs, personal
                                                27
Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 28 of 29



     telephone books, diaries, utility and telephone bills, bank statements, credit card
     receipts, identification documents, and keys.

7.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.

8.   Cellular telephones used by or belonging to Steven Perez or Anthony Holloway,
     and all names, words, telephone numbers, email addresses, time/date information,
     messages or other electronic data relating to or referencing drug trafficking and/or
     referencing individuals engaged in drug trafficking located in the memory of any
     mobile telephone, including but not limited to:

     a.     Names and contact information that have been programmed into the
            device(s) (including but not limited to contacts lists) of individuals who
            may be engaged in drug trafficking;

     b.     Logs of calls (including last numbers dialed, last calls received, time of
            calls, missed calls, and duration of calls) both to and from the device(s);

     c.     Text messages both sent to and received by the device(s) (including any in
            draft form) relating to or referencing drug trafficking and/or referencing
            individuals engaged in drug trafficking;

     d.     Incoming and outgoing voice mail messages both to and from the
            device(s) relating to or referencing drug trafficking or individuals engaged
            in drug trafficking;

     e.     GPS data;

     f.     Browser messages and/or internet communications (e.g., e-mail, text
            messages) both to and from the device(s) (including any in draft form)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     g.     Documents, photographs, or videos in any format, including but not
            limited to Microsoft Word or Adobe PDF files, relating to or referencing
            drug trafficking or individuals engaged in drug trafficking;




                                      28
Case 1:19-mj-06583-MPK Document 4-1 Filed 12/09/19 Page 29 of 29




     h.    All data within the device(s) evidencing ownership, possession, custody,
           control, or use of the device(s); and

     i.    Service Provider handset unlock password(s) and any other passwords
           used to access the electronic data described above.




                                   29
